Matter of Battaglini (2021 NY Slip Op 05609)





Matter of Battaglini


2021 NY Slip Op 05609


Decided on October 14, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:October 14, 2021

PM-134-21
[*1]In the Matter of Kim Bernard Battaglini, an Attorney. (Attorney Registration No. 2225241.)

Calendar Date:October 12, 2021

Before:Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ.

Kim Bernard Battaglini, Sugar Land, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Kim Bernard Battaglini was admitted to practice by this Court in 1988 and lists a business address in Houston, Texas with the Office of Court Administration. Battaglini now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application on the basis that Battaglini omitted a material responses in his submission and, therefore, his application to resign was not in the proper form prescribed by Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.22 (a) (1) (see  Rules for Attorney Disciplinary Matters [22 NYCRR] part 1240, appendix E).
Nevertheless, Battaglini's amended application, sworn to July 27, 2021, sufficiently corrects any irregularities in his prior submission. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Battaglini is now eligible to resign for nondisciplinary reasons, we grant the application and accept his resignation.
Garry, P.J., Lynch, Clark, Aarons and Colangelo, JJ., concur.
ORDERED that Kim Bernard Battaglini's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Kim Bernard Battaglini's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Kim Bernard Battaglini is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Battaglini is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Kim Bernard Battaglini shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.